Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered May 9, 2012, granting the petition to remove respondent (Van Rossem) as co-trustee of the 518 Trust and denying her cross motion for an accounting and to terminate the trust, unanimously reversed, on the law, without costs, the judgment vacated, and the matter remanded for proceedings consistent herewith.
It was not a proper exercise of discretion for the court to remove Van Rossem as co-trustee without a hearing (see Hoopes v Bruno, 128 AD2d 991 [3d Dept 1987]). Sharp factual disputes exist as to who was responsible for the finances of the building and whether Van Rossem interfered with the proper administration of the trust. Thus, a hearing is required on the issues raised both in the petition and Van Rossem’s cross motion to terminate the trust.
Since petitioner acknowledged that Van Rossem was entitled to an accounting, so much of her cross motion as sought such relief should have been granted.
Concur — Moskowitz, J.E, Richter, Manzanet-Daniels, Clark and Kapnick, JJ.